Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2003

Schieber v. Philadelphia
Precedential or Non-Precedential: Precedential

Docket 01-2312




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Schieber v. Philadelphia" (2003). 2003 Decisions. Paper 686.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/686


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                PRECEDENTIAL

                                         Filed March 10, 2003

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                          No. 01-2312


 SYLVESTER J. SCHIEBER; VICKI A. SCHIEBER, as Co-
   Personal Representatives of the Estate of Shannon
      Schieber; Sylvester Schieber; Vicki Schieber
                                v.
 CITY OF PHILADELPHIA; STEVEN WOODS, Individually
and as a Police Officer; RAYMOND SCHERFF, Individually
                 and as a Police Officer
                  STEVEN WOODS, Individually and as
                  a Police Officer; RAYMOND SCHERFF,
                  Individually and as a Police Officer,
                                   Appellants

     On Appeal From the United States District Court
         For the Eastern District of Pennsylvania
            (D.C. Civil Action No. 98-cv-05648)
       District Judge: Honorable Norma L. Shapiro

                  Argued January 25, 2002
BEFORE: NYGAARD and STAPLETON, Circuit Judges, and
              SLEET,* District Judge

             (Opinion Filed February 20, 2003)




* Honorable Gregory M. Sleet, United States District Judge for the
District of Delaware, sitting by designation.
                               2



                 ORDER AMENDING OPINION

  The slip opinion in the above case filed February 20,
2003, is amended as follows:
  On page 2 directly under “Jane L. Istvan (Argued)” add
“Elise Bruhl” to the listing of Attorney for Appellants and
add an “s” to “Attorney” for Appellants.
                                    By the Court,
                                    /s/ Walter K. Stapleton
                                        Circuit Judge
DATED: March 10, 2003

A True Copy:
        Teste:

                    Clerk of the UnitedStates Court of Appeals
                                for the Third Circuit